DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2021, 06/09/2021, and 09/13/2021 has been placed in record and considered by the examiner. 


Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive. 
	
The applicant argues on page 7 of the Remarks that the newly amended features of claim 1, 5, 9, and 13 are not taught by D1 and Astley.

The examiner respectfully disagrees. New cited teaching and interpretation of D1 and Astley disclose the newly amended features as following:
	For claim 1, 5, 9, and 13, D1 discloses transmitting downlink control information (DCI) (see page 3, Table 2 “S-PDCCH control Region” and page 3 last paragraph through page 4 1st 


 indicating whether the control channel resource is used or not in downlink control information (see page 3 last paragraph to page 4 first paragraph and page 2, table 2 “S-DCCH control region”; the UE is informed of unused / used REs of S-PDCCH (e.g. #3 in fig. 2 on page 3) and used REs of the S-PDCCH (e.g. #1, 2, 4 in fig. 2 on page 3) via the size of S-PDCCH control region parameter in the fast DCI ( page 3, table 2  S-DCCH control region)),wherein the indicator indicates whether a control channel resource among the plurality of control channel resources is unavailable for the downlink data (see page 3 last paragraph to page 4 first paragraph and page 2, table 2 “S-DCCH control region”; the UE is informed of unused of S-PDCCH (e.g. #3 in fig. 2 on page 3, considered, where the UE can receive S-PDSCH data from the base station (“downlink data”) on unused S-PDCCH REs “control channel resource among the plurality of control channel resources”) and used REs of the S-PDCCH (e.g. #1, 2, 4 in fig. 2 on page 3) via the size of S-PDCCH control region parameter in the fast DCI ( page 3, table 2  S-

transmitting the downlink data corresponding to the resource allocation information (see page 2, Table 1; Resource allocation for DL in slow DCI and section 2.1 3rd paragraph; page 3; fig. 2 “RBs allocated by the slow DCI format”; slow DCI (“information”) signals the resources allocated to the S-PDCCH) and the indicator  (see figure 2, “RBs allocated by the slow DCI format” and #3, Unused CCE in S-PDCCH region;  page 3 last paragraph to page 4 first paragraph;  based on the allocated S-PDCCH region (signaled in slow DCI, corresponding to “control channel resource”) and unused REs in the S-PDCCH region (which are signaled in the fast DCI via size of S-PDCCH control region parameter , corresponding to “indicator”), the UE can receive S-PDSCH data from the base station (“downlink data”) on unused S-PDCCH REs)

wherein in case that the indicator (see page 3, Table 2 “S-PDCCH control Region” and page 3 last paragraph through page 4 1st para.; the S-PDCCH control region field in the fast DCI is the indicator of used and unused resources by the S-PDCCH) indicates that the control channel resource is unavailable for the downlink data, the downlink data is not mapped on the control channel resource (see page 3 last paragraph to page 4 first paragraph and page 2, table 2 “S-DCCH control region”; the base station only maps /transmits S-PDSCH (“downlink data is transmitted on a resource except the control channel resource”) on its allocated RBs for the S-PDSCH (i.e. “shared by S-PDSCH” in fig. 2), when there are not any unused REs in the S-PDCCH region which is signaled by the size of S-PDCCH control region parameter 

For claim 1, 5, 9, and 13, Astley discloses transmitting information on a control channel resource on a higher layer signaling (see para. 0077-78, 0086; slow DCI information containing resource allocations information (“information on a plurality of control channel resource”) is transmitted using a higher layer) and the DCI including resource allocation information for downlink data ((see para. 0077-78, 0086; slow DCI information containing resource allocations information for downlink).

Arguments in regards to dependent claims rely on the above arguments for claim 1, 5, 9, and 13, which have been addressed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 

For claim 5, the claim states “wherein in case that the indicator indicates that the control channel resource is unavailable for the downlink data, the downlink data is not de-mapped on the control channel resource” as emphasized. The specification does not support that if the indicator indicates that the resource is unavailable, the downlink data is “not de-mapped” (i.e. it is mapped, after it was de-mapped). Such a limitation is directly contrary to the previously equivalent claim 1 throughout the prosecution. The specification discloses that downlink data / PDSCH is not mapped if it is signaled / marked that the resources of a control channel are unavailable as in para 0733-7334, 0739, 0746-0747, 0754, 0757 of the instant specification, however not that the downlink data is not de-mapped nor does the specification discuss de-mapping. Claim 7, and 8 are rejected based on the same reasoning above in regards to the “de-mapping limitation” and claim 6 is rejected based on its dependency on claim 5.
NOTE: For examination purposes, claims 5-8 will be interpreted in view of the specification and claim 1-4.

For claim 13, the claim states “wherein in case that the indicator indicates that the control channel resource is unavailable for the downlink data, the downlink data is not de-mapped on the control channel resource” as emphasized. The specification does not 
NOTE: For examination purposes, claims 13-16 will be interpreted in view of the specification and claim 9-12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Downlink control signaling design for shorten TTI.” (R1-164160 of record, hereinafter D1) in view of Astley et al. (US 20170251466 A1). .

For claim 1, D1 discloses A method performed by a base station in a wireless communication system, the method comprising (see page 3 last paragraph to page 4 first paragraph; transmission of S-PDSCH (“downlink data”) from the base station which is received by a UE):


transmitting downlink control information (DCI) (see page 3, Table 2 “S-PDCCH control Region” and page 3 last paragraph through page 4 1st para.; the S-PDCCH control region field in the fast DCI is the indicator of used and unused resources by the S-PDCCH), DCI including an indicator for a rate matching of the downlink data (see page 3 last paragraph to page 4 first paragraph and page 2, table 2 “S-DCCH control region”; the UE is informed of used REs of the S-PDCCH (e.g. #1, 2, 4 in fig. 2 on page 3) via the size of S-PDCCH control region parameter in the fast DCI ( page 3, table 2  S-DCCH control region, which are unavailable for down data), therefore it is an indicator for excluded resources (“rate-matching”) that are unavailable for downlink data use)


 indicating whether the control channel resource is used or not in downlink control information (see page 3 last paragraph to page 4 first paragraph and page 2, table 2 “S-DCCH control region”; the UE is informed of unused / used REs of S-PDCCH (e.g. #3 in fig. 2 on page 3) and used REs of the S-PDCCH (e.g. #1, 2, 4 in fig. 2 on page 3) via the size of S-PDCCH control region parameter in the fast DCI ( page 3, table 2  S-DCCH control region)),wherein the indicator indicates whether a control channel resource among the plurality of control channel resources is unavailable for the downlink data (see page 3 last paragraph to page 4 first paragraph and page 2, table 2 “S-DCCH control region”; the UE is informed of unused of S-PDCCH (e.g. #3 in fig. 2 on page 3, considered, where the UE can receive S-PDSCH data from the base station (“downlink data”) on unused S-PDCCH REs “control channel resource among 

transmitting the downlink data corresponding to the resource allocation information (see page 2, Table 1; Resource allocation for DL in slow DCI and section 2.1 3rd paragraph; page 3; fig. 2 “RBs allocated by the slow DCI format”; slow DCI (“information”) signals the resources allocated to the S-PDCCH) and the indicator  (see figure 2, “RBs allocated by the slow DCI format” and #3, Unused CCE in S-PDCCH region;  page 3 last paragraph to page 4 first paragraph;  based on the allocated S-PDCCH region (signaled in slow DCI, corresponding to “control channel resource”) and unused REs in the S-PDCCH region (which are signaled in the fast DCI via size of S-PDCCH control region parameter , corresponding to “indicator”), the UE can receive S-PDSCH data from the base station (“downlink data”) on unused S-PDCCH REs)

wherein in case that the indicator (see page 3, Table 2 “S-PDCCH control Region” and page 3 last paragraph through page 4 1st para.; the S-PDCCH control region field in the fast DCI is the indicator of used and unused resources by the S-PDCCH) indicates that the control channel resource is unavailable for the downlink data, the downlink data is not mapped on the control channel resource (see page 3 last paragraph to page 4 first paragraph and page 2, table 2 “S-DCCH control region”; the base station only maps /transmits S-PDSCH (“downlink data is transmitted on a resource except the control channel resource”) on its allocated RBs for the S-PDSCH (i.e. “shared by S-PDSCH” in fig. 2), when there are not any unused REs in the S-

D1 does not discloses transmitting information on a plurality of control channel resource on a higher layer signaling; and the DCI including resource allocation information for downlink data.

In analogous art, Astley discloses transmitting information on a control channel resource on a higher layer signaling (see para. 0077-78, 0086; slow DCI information containing resource allocations information (“information on a plurality of control channel resource”) is transmitted using a higher layer) and the DCI including resource allocation information for downlink data ((see para. 0077-78, 0086; slow DCI information containing resource allocations information for downlink)

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of D1 by using the above recited features, as taught by Astley, in order to provide a method of transmitting data and control information in LTE network which improves data latency, which leads to a greater quality of service of satisfaction of the user of the LTE network (see Astley sections 0004-6).



rd paragraph; page 3; fig. 2 “RBs allocated by the slow DCI format”; slow DCI (“information”) signals the resources allocated to the S-PDCCH) on the plurality of control channel resources indicates a specific pattern on a frequency domain and on a time domain of each control channel resource (see page 2; fig. 2 “RBs allocated by the slow DCI format” and the S-PDCCH regionsand page 3 last paragraph to page 4 first paragraph; the allocations of S-PDCCH (fig. 2, i.e. “plurality of control channel resources” and “each control channel resource”) is a pattern both in frequency domain (i.e. RBs along the horizontal line of Fig. 2) and time (i.e. symbol along the vertical line in fig. 2) .

For claim 3, the combination of D1 and Astley , specifically D1 discloses wherein in case that the indicator indicates that the control channel resource is available for the downlink data (see figure 2, “RBs allocated by the slow DCI format” and #3, Unused CCE in S-PDCCH region;  page 3 last paragraph to page 4 first paragraph; the indicated unused REs of in the S-PDCCH are available for downlink data), the downlink data is mapped on the control channel resource (see figure 2, “RBs allocated by the slow DCI format” and #3, Unused CCE in S-PDCCH region;  page 3 last paragraph to page 4 first paragraph;  based on the unused REs in the S-PDCCH region (which are signaled in the fast DCI via size of S-PDCCH control region parameter , corresponding to “indicator indicating that the control channel resource is not used”), the S-PDSCH data (“downlink data”) is mapped / transmitted to the unused S-PDCCH REs).


For claim 5, D1 discloses A method for receiving downlink data of a terminal in a mobile wireless communication system (see page 3 last paragraph to page 4 first paragraph; transmission of S-PDSCH (“downlink data”) from the base station which is received by a UE), the method comprising

receiving downlink control information (DCI) (see page 3, Table 2 “S-PDCCH control Region” and page 3 last paragraph through page 4 1st para.; the S-PDCCH control region field in the fast DCI is the indicator of used and unused resources by the S-PDCCH), DCI including an indicator for a rate matching of the downlink data (see page 3 last paragraph to page 4 first paragraph and page 2, table 2 “S-DCCH control region”; the UE is informed of used REs of the S-PDCCH (e.g. #1, 2, 4 in fig. 2 on page 3) via the size of S-PDCCH control region parameter in the fast DCI ( page 3, table 2  S-DCCH control region, which are unavailable for down data), therefore it is an indicator for excluded resources (“rate-matching”) that are unavailable for downlink data use)
wherein the indicator indicates whether a control channel resource among the plurality of control channel resources is unavailable for the downlink data (see page 3 last paragraph to page 4 first paragraph and page 2, table 2 “S-DCCH control region”; the UE is informed of unused of S-PDCCH (e.g. #3 in fig. 2 on page 3, considered, where the UE can receive S-PDSCH data from the base station (“downlink data”) on unused S-PDCCH REs “control channel resource among the plurality of control channel resources”) and used REs of the S-PDCCH (e.g. #1, 2, 4 in fig. 2 on page 3) via the size of S-PDCCH control region parameter in the fast DCI ( page 3, table 2  S-DCCH control region, which are unavailable for down data), therefore it is an indicator for control channel resources that are unavailable for downlink data);
receiving the downlink data based on the resource allocation information (see page 2, Table 1; Resource allocation for DL in slow DCI and section 2.1 3rd paragraph; page 3; fig. 2 “RBs allocated by the slow DCI format”; slow DCI (“information”) signals the resources allocated to the S-PDCCH) and the indicator  (see figure 2, “RBs allocated by the slow DCI format” and #3, Unused CCE in S-PDCCH region;  page 3 last paragraph to page 4 first paragraph;  based on the allocated S-PDCCH region (signaled in slow DCI, corresponding to “control channel resource”) and unused REs in the S-PDCCH region (which are signaled in the fast DCI via size of S-PDCCH control region parameter , corresponding to “indicator”), the UE can receive S-PDSCH data from the base station (“downlink data”) on unused S-PDCCH REs)

wherein in case that the indicator (see page 3, Table 2 “S-PDCCH control Region” and page 3 last paragraph through page 4 1st para.; the S-PDCCH control region field in the fast DCI is the indicator of used and unused resources by the S-PDCCH) indicates that the control channel resource is unavailable for the downlink data, the downlink data is not de-mapped on the control channel resource (see page 3 last paragraph to page 4 first paragraph and page 2, table 2 “S-DCCH control region”; the base station only maps /transmits S-PDSCH (“downlink data is transmitted on a resource except the control channel resource”) on its allocated RBs for the S-PDSCH (i.e. “shared by S-PDSCH” in fig. 2), when there are not any unused REs in the S-PDCCH region which is signaled by the size of S-PDCCH control region parameter communicated in the fast DCI ( page 3, table 2  S-DCCH control region, corresponding to ‘indicator indicates that the control channel resource is unavailable for the downlink data”)).


D1 does not discloses receiving information on a plurality control channel resource on a higher layer signaling; and the DCI including resource allocation information for downlink data.

In analogous art, Astley discloses receiving information on a plurality of control channel resource on a higher layer signaling (see para. 0077-78, 0086; slow DCI information containing resource allocation information (“information on a control channel resource”) is transmitted using a higher layer) and the DCI including resource allocation information for downlink data ((see para. 0077-78, 0086; slow DCI information containing resource allocations information for downlink).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of D1 by using the above recited features, as taught by Astley, in order to provide a method of transmitting data and control information in LTE network which improves data latency, which leads to a greater quality of service of satisfaction of the user of the LTE network (see Astley sections 0004-6).
NOTE: For examination purposes, claims 5 will be interpreted in view of the specification and claim 1. Please see 112(a) rejection in the office action. 

Regarding Claim 6, the claim is interpreted and rejected for the same reason as set forth in Claim 2.




For claim 7, the combination of D1 and Astley, specifically D1 discloses wherein in case that the indicator indicates that the control channel resource is available for the downlink data (see figure 2, “RBs allocated by the slow DCI format” and #3, Unused CCE in S-PDCCH region;  page 3 last paragraph to page 4 first paragraph; the indicated unused REs of in the S-PDCCH are available for downlink data), the downlink data is de-mapped on the control channel resource (see figure 2, “RBs allocated by the slow DCI format” and #3, Unused CCE in S-PDCCH region;  page 3 last paragraph to page 4 first paragraph;  based on the unused REs in the S-PDCCH region (which are signaled in the fast DCI via size of S-PDCCH control region parameter , 
NOTE: For examination purposes, claim 7 will be interpreted in view of the specification and claim 3. Please see 112(a) rejection in the office action.  


For claim 8, the combination of D1 and Astley, specifically D1 discloses wherein the downlink data is not de-mapped on other control channel resources (see figure 2, “RBs allocated by the slow DCI format” and #3, Unused CCE in S-PDCCH region;  page 3 last paragraph to page 4 first paragraph; the downlink data is transmitted only on unused REs of the S-PDCCH and not another control channel).
NOTE: For examination purposes, claim 8 will be interpreted in view of the specification and claim 4. Please see 112(a) rejection in the office action.

For claim 9, D1 discloses A base station in a wireless communication system,  (see page 3 last paragraph to page 4 first paragraph; transmission of S-PDSCH (“downlink data”) from the base station which is received by a UE), the base station comprising:

transmitting downlink control information (DCI) (see page 3, Table 2 “S-PDCCH control Region” and page 3 last paragraph through page 4 1st para.; the S-PDCCH control region field in the fast DCI is the indicator of used and unused resources by the S-PDCCH), DCI including an 
wherein the indicator indicates whether a control channel resource among the plurality of control channel resources is unavailable for the downlink data (see page 3 last paragraph to page 4 first paragraph and page 2, table 2 “S-DCCH control region”; the UE is informed of unused of S-PDCCH (e.g. #3 in fig. 2 on page 3, considered, where the UE can receive S-PDSCH data from the base station (“downlink data”) on unused S-PDCCH REs “control channel resource among the plurality of control channel resources”) and used REs of the S-PDCCH (e.g. #1, 2, 4 in fig. 2 on page 3) via the size of S-PDCCH control region parameter in the fast DCI ( page 3, table 2  S-DCCH control region, which are unavailable for down data), therefore it is an indicator for control channel resources that are unavailable for downlink data): and
transmit the downlink data corresponding to the resource allocation information (see page 2, Table 1; Resource allocation for DL in slow DCI and section 2.1 3rd paragraph; page 3; fig. 2 “RBs allocated by the slow DCI format”; slow DCI (“information”) signals the resources allocated to the S-PDCCH) and the indicator  (see figure 2, “RBs allocated by the slow DCI format” and #3, Unused CCE in S-PDCCH region;  page 3 last paragraph to page 4 first 

wherein in case that the indicator (see page 3, Table 2 “S-PDCCH control Region” and page 3 last paragraph through page 4 1st para.; the S-PDCCH control region field in the fast DCI is the indicator of used and unused resources by the S-PDCCH) indicates that the control channel resource is unavailable for the downlink data, the downlink data is not mapped on the control channel resource (see page 3 last paragraph to page 4 first paragraph and page 2, table 2 “S-DCCH control region”; the base station only maps /transmits S-PDSCH (“downlink data is transmitted on a resource except the control channel resource”) on its allocated RBs for the S-PDSCH (i.e. “shared by S-PDSCH” in fig. 2), when there are not any unused REs in the S-PDCCH region which is signaled by the size of S-PDCCH control region parameter communicated in the fast DCI ( page 3, table 2  S-DCCH control region, corresponding to ‘indicator indicates that the control channel resource is unavailable for the downlink data”)).

D1 does not disclose the base station comprising: a transceiver configured to transmit and receive signals; and a controller coupled with the transceiver and configured to:
transmit information on a plurality of control channel resources on a higher layer signaling; and the DCI including resource allocation information for downlink data.



It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of D1 by using the above recited features, as taught by Astley, in order to provide a method of transmitting data and control information in LTE network which improves data latency, which leads to a greater quality of service of satisfaction of the user of the LTE network (see Astley sections 0004-6).

Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 4.

For claim 13, D1 discloses A terminal for receiving downlink data in a mobile wireless communication system (see page 3 last paragraph to page 4 first paragraph; transmission of S-PDSCH (“downlink data”) from the base station which is received by a UE), the method comprising

receive downlink control information (DCI) (see page 3, Table 2 “S-PDCCH control Region” and page 3 last paragraph through page 4 1st para.; the S-PDCCH control region field in the fast DCI is the indicator of used and unused resources by the S-PDCCH), DCI including an indicator for a rate matching of the downlink data (see page 3 last paragraph to page 4 first paragraph and page 2, table 2 “S-DCCH control region”; the UE is informed of used REs of the S-PDCCH (e.g. #1, 2, 4 in fig. 2 on page 3) via the size of S-PDCCH control region parameter in the fast DCI ( page 3, table 2  S-DCCH control region, which are unavailable for down data), therefore it is an indicator for excluded resources (“rate-matching”) that are unavailable for downlink data use),wherein the indicator indicates whether a control channel resource among the plurality of control channel resources is unavailable for the downlink data (see page 3 last paragraph to page 4 first paragraph and page 2, table 2 “S-DCCH control region”; the UE is informed of unused of S-PDCCH (e.g. #3 in fig. 2 on page 3, considered, where the UE can receive S-PDSCH data from 


receive the downlink data based on the resource allocation information (see page 2, Table 1; Resource allocation for DL in slow DCI and section 2.1 3rd paragraph; page 3; fig. 2 “RBs allocated by the slow DCI format”; slow DCI (“information”) signals the resources allocated to the S-PDCCH) and the indicator  (see figure 2, “RBs allocated by the slow DCI format” and #3, Unused CCE in S-PDCCH region;  page 3 last paragraph to page 4 first paragraph;  based on the allocated S-PDCCH region (signaled in slow DCI, corresponding to “control channel resource”) and unused REs in the S-PDCCH region (which are signaled in the fast DCI via size of S-PDCCH control region parameter , corresponding to “indicator”), the UE can receive S-PDSCH data from the base station (“downlink data”) on unused S-PDCCH REs)


wherein in case that the indicator (see page 3, Table 2 “S-PDCCH control Region” and page 3 last paragraph through page 4 1st para.; the S-PDCCH control region field in the fast DCI is the indicator of used and unused resources by the S-PDCCH) indicates that the control channel resource is unavailable for the downlink data, the downlink data is not de-mapped on the control channel resource (see page 3 last paragraph to page 4 first paragraph and page 2, table 2 “S-


D1 does not discloses the terminal comprising: a transceiver; and a controller coupled with the transceiver and configured to:  receive information on a plurality of control channel resource on a higher layer signaling; and the DCI including resource allocation information for downlink data 

In analogous art, Astley discloses the terminal comprising (see fig. 3; UE): a transceiver (see fig. 3; transceiver); and a controller coupled with the transceiver (see fig. 3; processor connected to transceiver) and configured to: receive information on a plurality of control channel resource on a higher layer signaling (see para. 0077-78, 0086; slow DCI information containing resource allocation information (“information on a control channel resource”) is transmitted using a higher layer), and the DCI including resource allocation information for downlink data ((see para. 0077-78, 0086; slow DCI information containing resource allocations information for downlink)
.



NOTE: For examination purposes, claim 13 will be interpreted in view of the specification and claim 1. Please see 112(a) rejection in the office action.

Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 2.

For claim 15, the combination of D1 and Astley, specifically D1 discloses wherein in case that the indicator indicates that the control channel resource is available for the downlink data (see figure 2, “RBs allocated by the slow DCI format” and #3, Unused CCE in S-PDCCH region;  page 3 last paragraph to page 4 first paragraph; the indicated unused REs of in the S-PDCCH are available for downlink data), the downlink data is de-mapped on the control channel resource (see figure 2, “RBs allocated by the slow DCI format” and #3, Unused CCE in S-PDCCH region;  page 3 last paragraph to page 4 first paragraph;  based on the unused REs in the S-PDCCH region (which are signaled in the fast DCI via size of S-PDCCH control region parameter , 
NOTE: For examination purposes, claim 15 will be interpreted in view of the specification and claim 3. Please see 112(a) rejection in the office action.

For claim 16, the combination of D1 and Astley, specifically D1 discloses wherein the downlink data is not de-mapped on other control channel resources (see figure 2, “RBs allocated by the slow DCI format” and #3, Unused CCE in S-PDCCH region; page 3 last paragraph to page 4 first paragraph; the downlink data is transmitted only on unused REs of the S-PDCCH and not another control channel).
NOTE: For examination purposes, claims 16 will be interpreted in view of the specification and claim 4. Please see 112(a) rejection in the office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120230272 A1	20120913	KIM; Youngbum et al.	HARQ METHOD AND APPARATUS FOR COMMUNICATION SYSTEM
US 20140092792 A1	20140403	Kim; Hakseong et al.	METHOD FOR TRANSMITTING CONTROL INFORMATION IN WIRELESS COMMUNICATION SYSTEM AND DEVICE THEREFOR

US 20150208392 A1	20150723	Park; Jonghyun et al.	METHOD AND APPARATUS FOR TRANSMITTING/RECEIVING DOWNLINK SIGNAL CONSIDERING ANTENNA PORT RELATIONSHIP IN WIRELESS COMMUNICATION SYSTEM
US 20150215905 A1	20150730	Park; Jonghyun et al.	METHOD AND APPARATUS FOR TRANSRECEIVING DOWNLINK SIGNAL BY CONSIDERING ANTENNA PORT RELATIONSHIP IN WIRELESS COMMUNICATION SYSTEM	

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kenan Cehic/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413